OPINION — AG — (1) THE BOARD OF PUBLIC ACCOUNTANCY SHALL NOT RENEW A CERTIFIED PUBLIC ACCOUNTANT'S PERMIT TO PRACTICE WHERE SUCH CERTIFIED PUBLIC ACCOUNTANT DOES NOT FURNISH TO THE BOARD EVIDENCE OF PARTICIPATING IN CONTINUING EDUCATION PURSUANT TO THE PROVISION OF 59 O.S. 15.35 [59-15.35]  (2) THE BOARD OF PUBLIC ACCOUNTANCY HAS NO AUTHORITY TO SUSPEND OR REVOKE A CERTIFIED PUBLIC ACCOUNTANT'S " CERTIFICATE " BECAUSE OF HIS/HER FAILURE TO FURNISH EVIDENCE OF HAVING ATTENDED SUCH CONTINUING EDUCATION COURSES. (ACCOUNTANCY) CITE: 59 O.S. 15.14 [59-15.14], 59 O.S. 15.22 [59-15.22], 59 O.S. 15.9 [59-15.9] (PATRICIA R. DEMPS)